          Case 1:21-cv-04505-VEC Document 5 Filed 05/19/21 Page 1 of 1




                                    NOTICE OF ORDERS

        On June 26, 2020, in another action, the Honorable Jesse M. Furman of the United States
District Court for the Southern District of New York entered an Opinion and Order directing that
Richard Liebowitz and Liebowitz Law Firm, PLLC ("LLF") file a copy of that Opinion and
Order in all cases filed by LLF, or a firm associated with LLF's clients, within one year of June
26, 2020. A copy of Judge Furman’s order is attached hereto as Exhibit A. Subsequent orders
were issued on July 22, 2020 and November 30, 2020, which are attached hereto as Exhibits B
and C, respectively.
       Mr. Liebowitz and LLF respectfully contest Judge Furman’s factual findings and legal
conclusions, and have appealed the Opinion and Order to the United States Court of Appeals for
the Second Circuit. The appeal remains pending.
Dated: May 19, 2021
       White Plains, New York                               Respectfully Submitted,

                                                            The Roshco Law Firm, PLLC

                                                            By: /S/ Daniel S. Roshco
                                                            Daniel S. Roshco
                                                            1 Renaissance Square – Suite 8B
                                                            White Plains, New York 10601
                                                            Tel: (516) 282-1212
                                                            droshco@copyrightjustice.com
